17-135-cv
   Gesualdi v. Quadrozzi Equipment Leasing Corp.

                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).       A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for
   the Second Circuit, held at the Thurgood Marshall United States
   Courthouse, 40 Foley Square, in the City of New York, on the
   22nd day of December, two thousand seventeen.

   PRESENT:
            DENNIS JACOBS,
            GUIDO CALABRESI,
            DENNY CHIN,
                 Circuit Judges.
   _____________________________________

   THOMAS GESUALDI, LOUIS BISIGNANO,
   ANTHONY PIROZZI, DOMINICK
   MARROCCO, ANTHONY D’AQUILA, FRANK
   FINKEL, JOSEPH FERRARA, MARC
   HERBST, THOMAS CORBETT and DENISE
   RICHARDSON, as Trustees and
   Fiduciaries of the Local 282
   International Brotherhood of
   Teamsters Welfare, Pension,
   Annuity, Job Training, and
   Vacation and Sick Leave Trust
   Funds,
            Plaintiffs-Appellees,



                                   1
         -v.-                                    17-135-cv

QUADROZZI EQUIPMENT LEASING CORP.
and AMSTEL RECYCLING & CONCRETE
CORP.,
         Defendants-Appellants.

____________________________________

FOR DEFENDANTS-APPELLANTS:   ERIC W. BERRY, Berry Law PLLC, New
                             York, NY.

FOR PLAINTIFFS-APPELLEES:    TZVI N. MACKSON (with Joseph J.
                             Vitale on the brief), Cohen, Weiss
                             and Simon LLP, New York, NY.

     Appeal from an order of the United States District Court
for the Eastern District of New York (Dearie, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the order of the district court is AFFIRMED.

     This challenge to the denial of a motion to vacate a default
judgment entered by the United States District Court for the
Eastern District of New York (Dearie, J.), see Fed. R. Civ. P.
60(b)(1), returns to us following a remand that instructed the
district court to explain one of its conclusions and to consider
certain factors that it did not address. See Gesualdi v.
Quadrozzi Equip. Leasing Corp., 629 F. App'x 111 (2d Cir. 2015).
We assume the parties’ familiarity with the underlying facts,
the procedural history, and the issues presented for review.

     A court may enter default judgment for a plaintiff only
after “determin[ing] [that] the [complaint’s] allegations
establish [the defendant’s] liability as a matter of law.”
Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (citation
omitted). And in deciding a motion to vacate a default judgment
under Rule 60(b), a court must consider “(1) whether the default
was willful, (2) whether the defendant demonstrates the
existence of a meritorious defense, and (3) whether, and to what
extent, vacating the default will cause the nondefaulting party
prejudice.” State St. Bank & Tr. Co. v. Inversiones Errazuriz
Limitada, 374 F.3d 158, 166-67 (2d Cir. 2004).

                                2
     Our order of remand instructed the district court to
“explain its conclusion that the complaint ‘established’ [the
defendants-appellants’] liability.” Gesualdi, 629 F. App'x at
113. And, while the district court had found that the
defendants-appellants’ default was “willful,” we instructed
the court to “address the merits of [the] defendantsʹ defense
[and] the prejudice to [the] plaintiffs [that would result] if
the default judgment were vacated.” Id. at 113-14.

     The district court has now provided the necessary
explanation and considered the relevant factors, and it has
adhered to its ruling denying the motion for vacatur. We review
the court’s conclusion as to the sufficiency of the complaint
de novo, see Finkel, 577 F.3d at 84, and its ultimate ruling
on the Rule 60(b) motion--including its assessment of the three
State Street Bank factors--for abuse of discretion, see 374 F.3d
at 166.

     An independent review of the record and relevant case law
confirms that the complaint is sufficient and that the district
court acted within its discretion in denying the motion before
it for substantially the reasons stated in its careful December
15, 2016 Memorandum and Order. See Gesualdi v. Quadrozzi
Equip. Leasing Corp., No. 11-CV-115 RJD/VMS, 2016 WL 7322333
(E.D.N.Y. Dec. 15, 2016).

     For the foregoing reasons, we AFFIRM the order of the
district court.

                        FOR THE COURT:
                        Catherine O’Hagan Wolfe, Clerk of Court




                               3